HOOK, Circuit Judge.
Wilson was convicted and sentenced for introducing or carrying a quart of whisky from without the state of Oklahoma into a part of that state which was formerly in Indian Territory contrary to Act March 1, 1895, c. 145, 28 Stat. 697. It is unnecessary to recite the evidence. We thinli it was insufficient to justify conviction, and that the request of the accused for a directed verdict in his favor should have been granted. The sentence is reversed, and the cause is remanded for a new trial.